Title: Power of Attorney from the Society for Establishing Useful Manufactures, 9 August 1791
From: Society for Establishing Useful Manufactures
To: Hamilton, Alexander



Brunswick in the State ofJersey, August 9th. 1791.
Sir:

On behalf of a Society for the Establishment of Manufactures, of which we are Members, we request you to procure and Engage for the Service of the Society such Artists and Workmen, as you shall deem necessary, and upon such Terms, as shall appear to you reasonable, for the Purpose of Carrying on a Manufactory of Cotton in its various Branches, and printing the same. And we Engage to Indemnify you for all Expences which shall attend the Execution of this Request; and that the Society shall Ratify the Agreements, which shall be Enter’d into by you Concerning the same.
We are Sir, with Sentiments of Respect and Esteem   Your Obedt Hble Servts
Nichs. Low
Wm. Duer
Wm. Constable
Herman LeRoy
Richd. Platt
Mat. McConnell To Alexr: Hamilton Esqr.
